EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 9 and 13 under 35. U.S.C. 112 (b) set forth in the Office Action from 04/23/2021 is withdrawn in response to Remarks/Amendments from 09/15/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Ferrell on 12/22/2021.

The application has been amended as follows: 
Please rewrite claims 1, 17 and 21 as follows:
Claim 1.  A redox flow battery for storing of electrical energy comprising a reaction cell having two electrode chambers for catholyte and anolyte, which are each connected to at least one store for liquid and are separated by a semipermeable membrane that is impermeable for the redox pair in the catholyte, and which are equipped with electrodes, wherein the electrode chambers are each filled with electrolyte solutions comprising redox-active components in liquid state, dissolved or dispersed in an aqueous electrolyte solvent, as well as optionally conducting salts dissolved therein and optionally further additives, wherein the anolyte comprises zinc salt as redox-active component and wherein the catholyte comprises as a redox-active component a compound 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]


	wherein 
R1, R2, R3 and R4 independently of one another represent alkyl, cycloalkyl, aryl or aralkyl,
	X is a q-valent inorganic or organic anion or a mixture of such anions,
	q is an integer from 1 to 3,
	o is an integer from 1 to 4,
	u is an integer from 1 to 4,
	
R5 is alkyl, alkoxy, haloalkyl, cycloalkyl, aryl, aralkyl, heterocyclyl, halogen, hydroxy, amino, nitro or cyano,
R6 is an o-times positively charged monovalent organic residue, or an o-timespositively charged monovalent heterocyclic residue, 
R7 is an u-times negatively charged monovalent residue or an u-times negatively charged monovalent heterocyclic residue, 
R8 is a two- to four-valent organic bridge group,
R9 is an m-times positively charged two-to four-valent organic residue, or an m-times positively charged two to four-valent heterocyclic residue, 
R10 is an m-times negatively charged two-to-four-valent organic residue,  
	Z is a q-valent inorganic or organic cation or a mixture of such cations,
	f is an integer from 1 to 3, 
	l is a number with the value o/q or u/q,
	m is an integer from 1 to 4, and
	n is a number with the value m/q,

[[A]] and wherein zinc is used as redox-active, energy storage anode
component of the battery and undergoes reduction and oxidation

the redox couple zinc (II)/zinc (0); and

wherein a compound of formula Ia, Ib, Ic, Id, Ie and/or If is used as
redox-active, energy storage cathode component of the battery
and undergoes oxidation and reduction at the cathode during
charging and discharging of the battery, wherein 2.2.6.6-
tetrasubstituted piperidinyloxyl units of compounds of formula la,
Ib, Ic, Id, Ie and/or If are oxidized to N-oxoammonium units during
the charging process and are reduced to piperidinyloxyl units
when discharged.

Claim 17.  A redox flow battery for storing of electrical energy comprising a reaction cell having two electrode chambers for catholyte and anolyte, which are each connected to at least one store for liquid and are separated by a semipermeable membrane that is impermeable for the redox pair in the catholyte, and which are equipped with electrodes, wherein the electrode chambers are each filled with electrolyte solutions comprising redox-active components in liquid state, dissolved or dispersed in an aqueous electrolyte solvent, as well as optionally conducting salts dissolved therein and optionally further additives, wherein the anolyte comprises zinc salt as redox-active component and wherein the catholyte comprises as a redox-active component a compound of formula Ib 



[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
[AltContent: connector]
wherein 
R1, R2, R3 and R4 independently of one another represent alkyl, cycloalkyl, aryl or aralkyl,

	q is an integer from 1 to 3,
	o is an integer from 1 to 4,
	u is an integer from 1 to 4,

R6 is an o-times positively charged monovalent organic residue, or an o-timespositively charged monovalent heterocyclic residue, 
	l is a number with the value o/q or u/q,

[[A]] and wherein zinc is used as redox-active, energy storage anode
component of the battery and undergoes reduction and oxidation
at the anode during charging and discharging of the battery using
the redox couple zinc (II)/zinc (0); and

wherein a compound of formula Ib is used as
redox-active, energy storage cathode component of the battery
and undergoes oxidation and reduction at the cathode during
charging and discharging of the battery, wherein 2.2.6.6-
tetrasubstituted piperidinyloxyl units of compounds of formula 
Ib are oxidized to N-oxoammonium units during
the charging process and are reduced to piperidinyloxyl units
when discharged.

Claim 21. A redox flow battery for storing of electrical energy comprising a reaction cell having two electrode chambers for catholyte and anolyte, which are each connected to at least one store for liquid and are separated by a semipermeable membrane that is impermeable for the redox pair in the catholyte, and which are equipped with electrodes, wherein the electrode chambers are each filled with electrolyte solutions comprising redox-active components in liquid state, dissolved or dispersed in an aqueous electrolyte solvent, as well as optionally conducting salts dissolved therein and optionally further additives, wherein the anolyte 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



wherein 
R1, R2, R3 and R4 independently of one another represent alkyl, cycloalkyl, aryl or aralkyl,
	X is a q-valent inorganic or organic anion or a mixture of such anions ,
	q is an integer from 1 to 3,
	o is an integer from 1 to 4,
	u is an integer from 1 to 4,
	
R5 is alkyl, alkoxy, haloalkyl, cycloalkyl, aryl, aralkyl, heterocyclyl, halogen, hydroxy, amino, nitro or cyano,
R6 is an o-times positively charged monovalent organic residue, or an o-timespositively charged monovalent heterocyclic residue, 
R7 is an u-times negatively charged monovalent residue or an u-times negatively charged monovalent heterocyclic residue, 
R8 is a two- to four-valent organic bridge group,
R9 is an m-times positively charged two-to four-valent organic residue, or an m-times positively charged two to four-valent heterocyclic residue, 
R10 is an m-times negatively charged two-to-four-valent organic residue,  
	Z is a q-valent inorganic or organic cation or a mixture of such cations,
	f is an integer from 1 to 3, 
	l is a number with the value o/q or u/q,
	m is an integer from 1 to 4, and
	n is a number with the value m/q,

[[W]] wherein the redox-active species of the anolyte consists of zinc salt.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding rejection of claims 1, 5, 7, 11, 12, 13-16 and 21 under 35 U.S.C. 103 set forth in the Office Action 09/15/2021 has been fully considered and found persuasive. The rejection is withdrawn.
The closest prior art of record- US 2015/0207165, US 2015/0280259, US 2012244405, US 2012282509, EP 2785442, EP 2485312,  WO 2015120971, Takechi et.al Adv. Mater. 2015, 27, 2501- 2506 -fail to teach or suggest the combination of limitations of claims 1, 17 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 2, 5-9, 11, 12, 14, 17-20 and 21 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727